Title: To James Madison from John Montgomery, 12 September 1801 (Abstract)
From: Montgomery, John
To: Madison, James


12 September 1801, Alicante. Has learned from consul at Tunis that two of the U.S. frigates have blockaded Tripoli. Encloses his account against the U.S. and substantiating vouchers for $2,238.15 Spanish milled dollars, balanced by his 8 Sept. draft on the secretary of the treasury for that amount.
 

   RC and one enclosure (DNA: RG 59, Consular Accounts and Returns). RC 2 pp.; signed by John Montgomery for Robert Montgomery; docketed by Wagner. Enclosure (2 pp.) is Robert Montgomery’s account, signed by John Montgomery, 8 Sept. 1801, listing expenditures from 30 May 1798 for defending captured ships, for postage, and for assisting abandoned seamen to the amount of 44,763 reals or $2,238.15 Spanish milled dollars. Another copy of the account (ibid.) bears Wagner’s notation: “Note / The Hannah and the Maria and Concordia were all carried into ports where other Consuls were established, which proves that Mr. Montgomery’s expenditures were not official, but mercantile, and no doubt for the interest of himself or his correspondents. / Wagner.”

